PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/981,213
Filing Date: 16 May 2018
Appellant(s): Socorregut, Roberto



__________________
Robert Simpson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that Ippolito sets out to solve a problem different than appellant’s application. This argument is not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Appellant presents a new piece of prior art to serve as a reference which appellant discusses as a background to appellant’s invention before addressing the prior art of record. This discussion is found on pages 12-15 of the Appeal Brief. The introduction of new evidence during appeal is improper and unpersuasive. Appellant did not submit the information properly in an affidavit, an IDS, or provide screen shots. The discussion of the operation of Ippolito’s chess clock is well documented in the Ippolito reference itself. Proper analysis of operation thereof should be made relative to the reference used in the rejection or in relation to Appellant’s invention, not newly introduced art which cannot be fully considered or addressed. The arguments submitted in the “introduction” section of applicant’s arguments should thus not be found persuasive.
Appellant’s first argument appears to be found on page 16 wherein, Appellant argues that Ippolito does not teach “’setting’ the clock.” With respect to claim 1, the limitation reciting “setting” is “a microcontroller operatively arranged to set and control said first and second players’ clocks.” While 
It appears that appellant is arguing limitations that are not found in the claim language, namely that starting or stopping the clocks is not considered to be setting the clock and that the process of changing the amount of time displayed on a chess clock is a difficult process. However, the claim language of claim 1 does not define any steps in the procedure for “set and control said first and second players’ clocks.” Therefore, the broadest reasonable interpretation is considered to be any of beginning the chess clock, starting, and stopping the clocks during the time associated with the chess game. Ippolito, as discussed above and in Paragraphs [0115]-[0117] discloses this claimed feature. 
Appellant asserts that buttons which simply start and stop a clock are incapable of performing setting. This argument is not persuasive. Ippolito discloses in Paragraph [0090] that the timing may be paused/interrupted. The intention is to allow a user to find a tournament director without the timing proceeding. Such operation clearly allows for an initial setting, i.e. the time is set and not continuing to run, with both clocks being held at a fixed value prior to start or resuming a game.

Appellant takes issue with examiner’s “various quotes” and in particular reference to Paragraph [0117] of Ippolito. Appellant asserts without evidence that the operation of playing in different rooms is achieve solely with a specialized board. Appellant asserts that the citation has nothing to do with the procedure of setting time displayed on the clock in the first instance to being a chess game. This argument is not persuasive. Paragraph [0117] line 1 states: “It should be noted that there need not be a distinction between a “main body” of a chess clock and a separate display.” This is a very clear and robust statement on the part of the Ippolito reference. There need not be a distinction between a ‘main body’ of a chess clock and a separate display. Ippolito teaches a digital clock – figure 3,

    PNG
    media_image2.png
    613
    862
    media_image2.png
    Greyscale

operable with a processor 402, memory 416, input buttons 414, and clock button 412.

    PNG
    media_image3.png
    693
    843
    media_image3.png
    Greyscale

This system has a time in a first period 602, time in a second period 606, and additional data points – figure 6 stored in the memory.

    PNG
    media_image4.png
    731
    769
    media_image4.png
    Greyscale

Ippolito discloses the user inputting the game data using the buttons 800 figure 8

    PNG
    media_image5.png
    709
    794
    media_image5.png
    Greyscale

The system is operable to perform timing, display the data, and time a chess game. In order to conclude that the display system lacks time setting ability one must assume the premise that there is some difference between the main body and the display. Paragraph [0117] states is in clear and distinct terms “there need not be a distinction between a ‘main body’ of a chess clock and a separate display.” Such disclosure is not ambiguous. Whether Ippolito discusses the medically challenged player setting his/her own time or not does not detract from what Ippolito does disclose. The issue is that the system is capable of setting because the remote system isn’t different than the main body. The display thus must have all the features of the main body.
Appellant asserts that the examiner is confused about the function of a sensory chess board. This argument is not persuasive. The examiner is familiar with the technology and has examined such subject matter. However, appellant is drawing details into the discussion which are not present in the prior art of record. Whether a board CAN perform the features is not directly germane to the discussion. Ippolito does not discuss this feature in question. A sensory chess board usually detects the position of 
In response to appellant’s argument beginning on page 17 with respect to the 103 Rejection of claims 1-3, 5-19 as being unpatentable in view of Ippolito in view of McQuaide, that Ippolito does not teach or suggest the use of wireless technology, and more specifically, near field communication technology to configure or set the time on the game clock with an external device, the examiner disagrees. It is noted that appellant appears to be relying on Ippolito Fig. 19 which is described in Paragraphs [0122]+. The Final Rejection relies on Ippolito Paragraphs [0115]-[0118]. As described above, Ippolito in Paragraphs [0115] and [0117] that chess clocks comprise processors and that chess clocks and displays may each have processors, individual transmitters, and power sources. Further, Paragraph [0117] states “each display may even have its own separate clock button, so that a player may press a clock button at one display, thereby inactivating his own clock, activating his opponent’s clock, and effecting the display of information at a distant display.” This statement provides the teaching of the claim limitation “a microcontroller operatively arranged to set and control said first and second players’ clocks” since the processor sets and controls each of the players’ clocks. The claim language of claim 1 does not define any steps in the procedure for “set and control said first and second players’ clocks.” Therefore, the broadest reasonable interpretation is considered to be any of beginning the chess clock, starting, and stopping the clocks during the time associated with the chess game. Ippolito in Paragraphs [0115]-[0117] discloses this claimed feature.
Appellant asserts that the current invention allows the setting the clock with a phone or other external device and that Ippolito is deficient in this regard. This argument is not persuasive. Ippolito teaches using remote systems to allow coordinated play (Paragraph [0117]). Ippolito discloses that the time for play is set – 602, 606 figure 6 as well as all of figure 6. Ippolito discloses a remote system in the 
Appellant asserts that Ippolito does not teach setting the initial time on a digital chess clock. This argument is not persuasive. The claims do not require the “setting” to be the initial time as asserted. Claim 1 recites “display time associate with” first/second player and “microcontroller operatively arranged to set and control said first and second players’ clocks” and “signals are used to set the time on said first and second players’ clocks”, there is no recitation to said setting being the initial time. Ippolito discloses initial set times 600 figure 6 and inputting through buttons on the main body figure 8, and that the remote display is not different than the main body Paragraph [0117]. Paragraph [0090] discloses wherein the time may be stopped for a break or for an opinion from a judge. Cessation of time is considered to be a condition of setting therefore, this disclosure addresses such a feature. 
Appellant asserts that Ippolito only transmits from the clock to the external display. This argument is not persuasive. Paragraph [0117] details an example of user playing with a remote unit to perform bidirectional operations to AND from. “In this example, the chess clock may transmit chess moves back and forth in addition to the signals from clock buttons.” – Paragraph [0117]. The phrase “back and forth” is plainly counter to appellants characterization of the reference. 
Appellant also asserts that the mechanical linkage of figure 19 is unsuitable for operation of the claims. This argument is not persuasive. Applicant is noting a mechanical embodiment. There are digital embodiments of Ippolito – figures 2-11, 13-18, 20. The mere presence of a mechanical alternative does not distract from the positive recitations of the digital variations.
With respect to appellant’s arguments that McQuaide does not disclose using technology to set chess clocks and, is therefore not considered analogous prior art, the examiner disagrees. Prior art is considered to be analogous to the claimed invention if the prior art is from the same field of endeavor 
Ippolito discloses “any wireless protocol” may be used – Paragraph [0115]. Ippolito discusses competitive game play. It is thus reasonable for one skilled in the art to consider secure wireless protocols such as the disclosure of McQuaide. Ippolito Paragraph [0002] states “political fortunes have centered on chess competitions.” Such a statement clearly renders secure communication protocols desired.
Appellant asserts that the combination of Ippolito and McQuaide would lack a physical key capable of setting. This argument is not persuasive since this is not the proposed modification. The proposed modification would replace the wireless protocols of Ippolito with the near-field communication protocols of McQuaide. McQuaide does disclose that some communication protocols can include a key but this is one of many embodiments and not required for the near-field communication protocols described.
Therefore, the rejection of claim 1 over Ippolito in view of McQuaide is considered to be proper.
With regard to claim 19 appellant asserts that Ippolito does not remotely set chess clocks. This argument is not persuasive. Ippolito’s system is operable to set, display, and perform timing of chess. Appellant has not contested this. Appellant contests that Ippolito does not teach remote setting of the system. As detailed in Paragraph [0117] the remote display is not different from the main body. Regardless of whether the main body or the remote display sets the time the time remains set by at least one remote system as claimed. The operation of the player buttons is detailed in extensive details 
Appellant repeats the previous arguments with regard to claim 4. As previously detailed Ippolito teaches the remote unit is the same as the main body – Paragraph [0117]. The main body has time setting – figure 6. The main body has inputs including buttons – Paragraph [0117] figure 8. The system is operable to set and perform timing – abstract. The remote unit must thus have all the parts of the main body including these features – Paragraph [0117]. Regardless of whether the setting is performed by game mode selection, initial input of time in hours minutes and second, counting down to a value and pausing – Paragraph [0090], or resetting the system to start a new game, it follows logically that the system must have at least one setting operation in order to be operable as disclosed and the remote unit must be capable of at least one setting because it is the same as the main body – Paragraph [0117].
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Sean Kayes
/SEAN KAYES/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
Conferees:

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.